Citation Nr: 0916055	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  08-10 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for right ear hearing 
loss, and if so, whether the reopened claim should be 
granted.  

2.	Entitlement to service connection for left ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from April 1968 to April 1970, to include combat duty in 
Vietnam.  The Veteran is a recipient of the Purple Heart and 
the Combat Infantryman Badge.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 2005 rating decision by the Columbia, 
South Carolina, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  The April 2005 decision 
reopened the previously denied claim, and denied service 
connection on the merits.  In a June 2007 de novo review by a 
Decision Review Officer (DRO), the RO declined to reopen the 
prior claim, and service connection for hearing loss remained 
denied.

The Veteran testified at February 2009 hearing before the 
undersigned Acting Veterans Law Judge via videoconference 
from the RO.  


FINDINGS OF FACT

1.  Service connection for right ear hearing loss was denied 
by the RO in a February 1995 rating action, on the ground 
that no current hearing loss disability was shown.  The 
Veteran was notified of this action and of his appellate 
rights, but failed to file a timely appeal.

2.  Evidence received since the February 1995 decision has 
not been previously considered by agency decision makers, is 
not cumulative or redundant of evidence already of record, 
addresses an unestablished fact, and raises the reasonable 
possibility of substantiating the claim.

3.  Neither left nor right ear hearing loss was first shown 
in service or within the first post-service year, and the 
preponderance of the evidence is against a finding that 
currently diagnosed bilateral hearing loss is related to 
active service  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of service connection for right ear hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

2.  The criteria for service connection of right ear hearing 
loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

3.  The criteria for service connection of left ear hearing 
loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA' Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

With regard to the first question before the Board, as to 
reopening of the previously denied claim of service 
connection for right ear hearing loss, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

With regard to the merits of the underlying claims of service 
connection for left and right ear hearing loss, the Board 
finds that legally adequate notice was provided to the 
Veteran in January 2005 and April 2007 correspondence.  These 
letters informed the Veteran of the elements of his claim, 
described the information and evidence needed to substantiate 
the claim, and set forth the respective responsibilities of 
VA and the Veteran in obtaining such.  The Board notes that 
only the April 2007 letter included information regarding VA 
policies and practices with regard to assignment of effective 
dates and disability evaluations, but in light of the 
decision below denying service connection, any error in 
timing or content of such notice is harmless.  No effective 
date or disability evaluation is to be assigned here.  The 
Board finds, in sum, that the Veteran has been provided with 
notice sufficient to allow a reasonable person to participate 
in the adjudication of his claims in a full and meaningful 
way.

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA 
has associated with the claims file the service treatment 
records and VA outpatient treatment records from 2004 and 
2006.  VA audiometric examinations were provided in March 
2005 and February 2008, and the Veteran was afforded the 
opportunity to testify at a February 2009 hearing.  The 
Veteran has additionally submitted relevant private medical 
records from his employer from 1979 to 1981, and various 
statements with supporting documentation regarding noise 
exposure in service.  Neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.


New and Material Evidence

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The current 
claim was filed in August 2004.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Service connection for right ear hearing loss was denied in a 
February 1995 rating decision on the ground that there was no 
hearing loss disability shown for VA purposes.  38 C.F.R. 
§ 3.385.  In the absence of a current disability, service 
connection could not be granted.  The evidence at the time of 
that decision consisted solely of service treatment records, 
which revealed puretone thresholds within normal limits at 
separation.

Since February 1995, the Veteran has submitted, or VA has 
obtained on his behalf, VA and private treatment records 
clearly showing a current hearing loss disability under the 
standards of 38 C.F.R. § 3.385.  These records were not 
previously considered by agency decision makers, and hence 
are new.  Further, they address the unestablished fact of a 
current disability, and are therefore material.  Taken alone, 
this new evidence raises the reasonable possibility of 
substantiating the Veteran's claim, and the RO properly 
reopened the previously denied claim of service connection 
for a right ear hearing loss in April 2005.

As new and material evidence has been received, the claim of 
entitlement to service connection for right ear hearing loss 
may be reopened.

Adjudication of the Veteran's claim does not end with the 
determination that new and material evidence has been 
received.  This matter must now be addressed on a de novo 
basis.  For the reasons detailed in the remand section, 
additional development is required for a full and fair 
adjudication of the underlying service connection claim.

Service Connection

As the analysis for both the left and right ears is 
identical, they are herein discussed together as bilateral 
hearing loss.

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  One listed chronic condition is organic disease of 
the nervous system.  Sensorineural hearing loss falls within 
this category.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

A review of service treatment records reveals no treatment 
for or complaints related to any hearing or ear disability.  
At a March 1968 examination on entry into service, puretone 
thresholds at all tested frequencies were 0 decibels.  There 
was a slight upward shift of thresholds on March 1970 testing 
at the Veteran's separation from service, but his hearing was 
well within normal limits.  Most thresholds were 0 or 5 
decibels; only the left ear, at 4000 Hertz, registered 10 
decibels.

Private treatment records from the Veteran's employer, dated 
from May 1979 to April 1981, reveal a marked upward shift in 
puretone thresholds since service.  On the right, thresholds 
ranged from 40 to 75 decibels, and on the left from 5 to 70 
decibels.  Higher frequencies showed greater impairment, 
particularly on the left.  Testers indicated that the Veteran 
worked in a noisy environment, though the initial test 
results reflect a pre-employment physical.  The Veteran 
reported a history of noise exposure in service, as well as 
for the previous five years servicing "power equipment" 
without hearing protection.  The Veteran stated that he had 
been exposed to an explosion in Vietnam, and "couldn't hear 
for 24 hours."  He felt his hearing returned to normal after 
that.

VA treatment records from 2004 and 2006 confirm the presence 
of a current hearing loss disability.  The Veteran was fitted 
for hearing aids.  Although he reported a history of in-
service noise exposure, no treating doctor offers an opinion 
regarding a nexus between current disability and service.

A VA audiometric examination was conducted in March 2005.  
The claims file was not made available for review in 
conjunction with the examination.  The Veteran denied any 
history of ear infections or surgery.  He complained of 
bilateral hearing loss, right worse than left.  He reported 
noise exposure in Vietnam as part of the mechanized infantry, 
and specified that he was close to a mortar explosion.  He 
stated that he could not hear for 24 hours after the 
explosion.  Since service, the Veteran had worked with small 
engines and in construction, and so had post-service noise 
exposure.  Audiometric testing showed a moderate to severe 
right ear sensorineural hearing loss, and left ear mild 
sloping to severe sensorineural hearing loss.  The Veteran 
was consistent and cooperative on testing.  The examiner 
stated that she could offer no opinion on etiology in the 
absence of a review of the claims file, but if "the 
Veteran's hearing was normal and he had a normal audiogram at 
discharge, then his current hearing loss would not be service 
related."

The same VA examiner saw the Veteran again at a February 2007 
audiometric examination.  The claims file was reviewed at 
that time.  The Veteran reported extensive military noise 
exposure, but denied post service noise exposure.  He denied 
any family history of hearing loss or difficulty.  
Audiometric testing again showed a bilateral sensorineural 
hearing loss.  The right ear impairment was moderate to 
profound, and the left was severe to profound.  The examiner 
commented that speech recognition testing was not considered 
reliable, and should not be relied upon for evaluation 
purposes.  She opined that currently diagnosed hearing loss 
was not caused by or a result of military noise exposure, as 
the audiogram at separation from service was normal.  "The 
literature does NOT support delayed onset hearing loss from 
noise exposure."

At the February 2009 hearing, the Veteran stated that he had 
extensive noise exposure in combat in Vietnam.  On one 
occasion, when a rocket was fired at his vehicle, he 
experienced ringing of the ears and hearing loss for 24 
hours.  He was also in several firefights, and reported that 
his hearing would be affected for a day or two afterward.  He 
felt that his hearing had retuned to "normal" after each of 
these incidents.  After service, the Veteran worked in 
construction and on small engine repair.  He stated that no 
area he worked in was marked as a hazardous noise 
environment.  The veteran reported fist noticing a decrease 
in hearing about a year after he separated from service.  He 
had not sought treatment until the late 1990's, however.  

The Board must find that service connection for hearing loss 
of the right and/or left ears must be denied, as the 
preponderance of the evidence of record is against the 
claims.  Service treatment records show no hearing loss 
disability in service.  There is no medical evidence of any 
hearing loss disability until 1979, nine years after 
separation.  The sole competent medical opinion of record is 
against the claim, and notes that delayed onset of hearing 
loss is not supported by the medical literature.  While the 
Veteran has opined that there is a connection between in-
service noise exposure and current disability, as a 
layperson, he does not have the medical knowledge or training 
required to render a competent opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  The 
Board also notes that there is ample evidence of record 
showing extended exposure to noisy work environments after 
service, accounting for the current disability.

The Board has considered entitlement to service connection on 
the basis of presumption, as sensorineural hearing loss is 
considered an organic disease of the nervous system and hence 
is a listed chronic disease.  38 C.F.R. § 3.309(a).  
Unfortunately, presumptive service connection cannot be 
granted in this case, as the first evidence of hearing loss 
disability, manifesting to a compensable degree, is in May 
1979.  Presumptive service connection is only available when 
the listed disease is manifested to a compensable degree 
within the first post service year, in this case by April 
1971.

There being no competent evidence of record establishing a 
nexus, either direct or presumptive, between currently 
diagnosed hearing loss and service, the claims must be 
denied.


ORDER

New and material evidence having been received; the claim of 
entitlement to service connection for right ear hearing loss 
is reopened.  To this extent only the benefit sought on 
appeal is allowed.

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is denied.  



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


